Judgment, Supreme Court, Bronx County (Burton Hecht, J.), rendered May 11, 1988, convicting defendant, upon his plea of guilty, of attempted rape in the first degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed.
No hearing was required before the court denied defendant’s motion to withdraw his guilty plea. Defendant’s unsupported claim of coercion was belied by the record, which reflects that the plea was entered in a knowing, intelligent and voluntary manner (People v Frederick, 45 NY2d 520). Concur—Sullivan, J. P., Rosenberger, Wallach and Williams, JJ.